Case 8:20-cv-01775-MSS-AEP Document 1-2 Filed 07/31/20 Page 1 of 3 PagelD 8

- Surgery Center

Tampa, FL 33614

Visit Charge Detail

Date of Service: 3/18/2020 Date: May 1, 2020
Patient: BURNS, RHONDA (8380 - 1)

Account Title: BURNS, RHONDA (8380) Pe

BRADENTON\BAYSHORE GARDENS, FL

Visit Information
Procedure(s): (Right) ARTHROSCOPY REPAIR VS DEBRIDMENT, SHOULDER ROTATOR CUFF REPAIR
Performing Physician(s):

Charge Information
Billing Code(s)

Proc

Charge Description Modifiers Codes Billed Amt

    

          

Diagnosis Codes: 5S46.091A Total Billed Charges: $54,891.60

Transaction History

 

Running
Tx Date Description Tx Amt Balance
6/1/2020 201 - Commercial Billing $54,891.60 $54,891.60

Balance Due: $54,891.60
Case 8:20-cv-01775-MSS-AEP Document 1-2 Filed 07/31/20 Page 2 of 3 PagelD 9

Patient History - Detail

 

 

 

By Date of Service
FLORIDA LC All Date ranges
All Providers
Show last billed date
Alt Items
Chart #: Zz Home Phone: |—CcLUWVrcr
Patient Name: BURNS, RHONDA Office Phone:
Address: Po Resp. Party: BURNS,RHONDA
City, State, Zip: BRADENTON, FL 34207 Resp. Acct# a
U_ Code Source I B_ Service Prov Visit# / Charge Paid/ Patient Insurance Total Last Billed Date Billed Resp Party
Date Check# Amount Applied Balance Balance Balance Carrier This Charge

 

Grand Total: $29,775.32 $0.00 $0.00 $29,775.32 $29,775.32

*U=Unapplied *1=BillInsurance * B = Insurance Billed

Generated 5/5/2020 07:28:24 AM Powereddy A dvancedMgy Page 1 of 1
Case 8:20-cv-01775-MSS-AEP Document 1-2 Filed 07/31/20 Page 3 of 3 PagelD 10

05/01/2020 4:40 PM Account Financial — Page 1
ee ee

Selections:
Service Dates: 10/09/2017 - 05/01/2020
Accounts: 213543

Activity Types: Charges, Payments, Adjustments, Transfers, Refunds

Type Date Legend:
Charges - Service Date, Credits - Post Date

 

eR ea Re
Poe pees

 

213543 ae RHONDA

 

Account Totals: PMT: 0.00 RFD: 0.00 XFR: 0.00 ADJ: 0.00 CHG: 14,400.00 24.00 14,400.00

ReportTotais: PMT: 0.00 RFD: 0.00 XFR: 0.00 ADJ: 0.00 CHG: 14,400.00 24.00 14,400.00]
